UNITED STATES SECURITIES ANDEXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 AMERICAN BILTRITE INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: AMERICAN BILTRITE INC. 57 River Street Wellesley Hills, Massachusetts02481 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD MAY 6, 2008 To the Stockholders of American Biltrite Inc.: Notice is hereby given that the Annual Meeting of the Stockholders of American Biltrite Inc., (the “Company”) will be held at the Bank of America, America Room, Second Floor,100 Federal Street, Boston, Massachusetts, on Tuesday May 6, 2008 at 8:30 A.M. local time, for the following purposes: 1. To elect four directors who will hold office until the Annual Meeting of Stockholders in 2011 and until their successors are duly elected and qualified. 2. To consider and act upon a proposal to approve the Amended and Restated 1999 Stock Option Plan for Non-Employee Directors which amends and restates the Company’s existing 1999 Stock Option Plan for Non-Employee Directors, to increase by 50,000 the number of shares of common stock reserved and available for issuance under the plan and extend the term of the plan to July 1, 2019. 3. To consider and act upon a proposal to amend the Company’s 1993 Stock Award and Incentive Plan, as amended and restated as of March 4, 1997, to increase by 250,000 the number ofshares of common stock reservedfor the grant of awards and reapprove the performance factors in the plan. 4. To transact any other business that may properly come before the meeting or any adjournment thereof. The close of business on March 10, 2008 has been fixed as the record date for determining the stockholders entitled to notice of, and to vote at, the Annual Meeting and any adjournment thereof. A copy of the Company's Annual Report on Form 10-K for the fiscal year ended December 31, 2007 is enclosed with this proxy statement. It is desirable that the stock of the Company should be represented as fully as possible at the Annual Meeting.Please sign, date and return the accompanying proxy card in the enclosed envelope, which requires no postage if mailed in the United States. If you should attend the Annual Meeting, you may vote in person, if you wish, whether or not you have sent in your proxy, and your vote at the meeting will revoke any prior proxy you may have submitted. By Order of the Board of Directors AMERICAN BILTRITE INC. Henry W. Winkleman Secretary Wellesley Hills, Massachusetts April 10, 2008 PROXY STATEMENT This proxy statement is furnished in connection with the solicitation, by and on behalf of the Board of Directors (the "Board") of American Biltrite Inc. (the "Company" or "ABI") of proxies to be used in voting at the Annual Meeting of Stockholders (the "Meeting") to be held on May 6, 2008 at the Bank of America, America Room,Second Floor, 100 Federal Street, Boston, Massachusetts at 8:30 A.M. local time, and at any adjournments thereof. The principal executive offices of the Company are located at 57 River Street, Wellesley Hills, Massachusetts02481.The cost of preparing and mailing the notice, proxy statement and proxy card will be paid by the Company.
